Argued October 4, 1923.
Johnson, driving a Ford coupe, was run into by one of defendant's taxicabs driven by its employee on its business. Defendant's driver was clearly guilty of negligence. It seeks to escape liability for the damage done the Ford coupe, by alleging that Johnson was guilty of contributory negligence. The judge, who tried the case without a jury, did not so find. What he said on this point was: "It may be that the driver of the plaintiff's car could have exercised more care and prudence." He was not bound to use the greatest care possible, but only such care as a reasonably prudent man in the circumstances ought to have exercised, and we cannot say he did not do this.
But liability was denied, in any event, because Johnson was only a bailee for hire of the plaintiff's car, and was not an employee of the plaintiff nor engaged in its business at the time of the accident. The evidence supports this finding. The agreement between the parties was a bailment and not a conditional sale, under all the *Page 274 
authorities. It Las none of the elements of a conditional sale.
In such circumstances the negligence of the bailee will not be imputed to the owner of the car: McColligan v. Penna. R.R. Co.,214 Pa. 229; Gibson v. Bessemer  L.E.R.R., 226 Pa. 198; Eline v. W. Maryland Ry. Co., 262 Pa. 33; Connor v. Penna. R.R. Co.,24 Pa. Super. 241.
Judgment affirmed.